Exhibit 10.5
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
EVERGREEN SOLAR, INC.
Amendment dated on or about June 15, 2009
to Master Supply Agreement with
Wagner & Co Solartechnik GmbH dated June 18, 2008
[****]

     
Evergreen Solar, Inc.
  Wagner & Co Solartechnik GmbH

 